EXHIBIT 10.13
DESCRIPTION OF COMMON STOCK
The following summary description of our common stock does not purport to be
complete and is subject to and qualified in its entirety by reference to
Maryland law, our charter and our bylaws, copies of which are filed as exhibits
to the registration statement of which this prospectus is a part. See “Where You
Can Find More Information.”
General
Our charter provides that we may issue up to 125,000,000 shares of common stock,
par value $0.01 per share. As of December 31, 2019, there were 22,142,143shares
of common stock issued and outstanding.
Our charter authorizes our board of directors to amend our charter to increase
or decrease the aggregate number of authorized shares or the number of shares of
any class or series without stockholder approval. Maryland law provides that
none of our stockholders is personally liable to our creditors for any of our
obligations solely as a result of that stockholder’s status as a stockholder.
Voting Rights of Common Stock
Subject to the provisions of our charter regarding restrictions on the transfer
and ownership of shares of common stock, each outstanding share of common stock
entitles the holder to one vote on all matters submitted to a vote of
stockholders, including the election of directors, and, except as provided with
respect to any other class or series of shares of our stock, the holders of our
common stock possess the exclusive voting power. Our directors are elected by
plurality. There is no cumulative voting in the election of directors or
otherwise, which means that the holders of a majority of the outstanding shares
of common stock, voting as a single class, can elect all of the directors then
standing for election.
Under Maryland law, a Maryland corporation generally cannot dissolve, amend its
charter, merge, transfer all or substantially all of its assets or engage in a
share exchange unless advised by the board of directors and approved by the
affirmative vote of stockholders holding at least two-thirds of the shares
entitled to vote on the matter, unless a lesser percentage (but not less than a
majority of all the votes entitled to be cast on the matter) is set forth in the
corporation’s charter. Our charter provides for approval by a majority of all
the votes entitled to be cast on the matter for the matters described in this
paragraph, except that the charter requirement for a two-thirds vote to remove
directors may be amended only with approval of two-thirds of the votes entitled
to be cast.
Dividends, Liquidation and Other Rights
All shares of common stock offered by this prospectus will be duly authorized,
fully paid and non- assessable. Holders of our shares of common stock are
entitled to receive dividends when authorized by our board of directors out of
assets legally available for the payment of dividends. They also will be
entitled to share ratably in our assets legally available for distribution to
our stockholders in the event of our liquidation, dissolution or winding up,
after payment of or adequate provision for all of our known debts and
liabilities. These rights are subject to the preferential rights of any other
class or series of our stock and to the provisions of our charter regarding
restrictions on transfer of our stock.
Holders of our shares of common stock have no preference, conversion, exchange,
sinking fund or redemption rights and have no preemptive rights to subscribe for
any of our securities. Subject to the restrictions on transfer of capital stock
contained in our charter and to the ability of the board of directors to create
shares of common stock with differing voting rights, all shares of common stock
have equal dividend, liquidation and other rights.
Our charter authorizes our board of directors to reclassify any unissued shares
of our common stock into other classes or series of classes of our stock
(including preferred stock), to establish the number of shares in each class or
series and to set the preferences, conversion and other rights, voting powers,
restrictions, limitations as to



--------------------------------------------------------------------------------

EXHIBIT 10.13
dividends or other distributions, qualifications or terms or conditions of
redemption for each such class or series. Further, our charter permits our board
of directors, without stockholder action, to amend our charter to increase or
decrease the aggregate number of shares of our stock with the number of shares
of any class or series of stock that we have authority to issue.
Power to Issue Additional Shares of Common Stock and Preferred Stock
We believe that the power of our board of directors to issue additional shares
of our common stock or preferred stock and to classify or reclassify unissued
shares of our common stock or preferred stock and thereafter to cause us to
issue such classified or reclassified shares of stock will provide us with
increased flexibility in structuring possible future financings and acquisitions
and in meeting other needs which might arise. The additional classes or series,
as well as our common stock, will be available for issuance without further
action by our stockholders, unless stockholder action is required by applicable
law or the rules of any stock exchange or automated quotation system on which
our securities may be listed or traded. Although our board of directors has no
intention at the present time of doing so, it could authorize us to issue a
class or series that could, depending upon the terms of such class or series,
delay, defer or prevent a transaction or a change in control of us that might
involve a premium price for holders of our common stock or otherwise be in their
best interest.
DESCRIPTION OF PREFERRED STOCK
The following summary description of our preferred stock does not purport to be
complete and is subject to and qualified in its entirety by reference to
Maryland law, our charter and our bylaws, copies of which are filed as exhibits
to the registration statement of which this prospectus is a part. See “Where You
Can Find More Information.”
General
Our charter provides that we may issue up to 25,000,000 shares of preferred
stock, par value $0.01 per share, in one or more series and with rights,
preferences, privileges and restrictions that our board of directors may fix or
designate without any further vote or action by our stockholders.
Our charter authorizes our board of directors to reclassify any unissued shares
of common stock into preferred stock, to classify any unissued shares of
preferred stock and to reclassify any previously classified but unissued shares
of any series of preferred stock previously authorized by our board of
directors. Prior to issuance of shares of each class or series of preferred
stock, our board will be required by Maryland law and our charter to fix the
terms, preferences, conversion or other rights, voting powers, restrictions,
limitations as to dividends or other distributions, qualifications and terms or
conditions of redemption for each class or series. Thus, our board could
authorize the issuance of shares of preferred stock with terms and conditions
that could have the effect of delaying, deferring or preventing a transaction or
a change of control that might involve a premium price for holders of our common
stock or otherwise be in their best interest. No shares of our preferred stock
are outstanding, and we have no present plans to issue any preferred stock.
Terms
When we issue preferred stock, it will be fully paid and nonassessable. The
preferred stock will not have any preemptive rights.
Articles supplementary that will become part of our charter will set forth the
specific terms of any new series of preferred stock offered. A prospectus
supplement will describe these specific terms, including:
•the title and stated value;
•the number of shares, liquidation preference and offering price;



--------------------------------------------------------------------------------

EXHIBIT 10.13
•the dividend rate, dividend periods and payment dates;
•the date on which dividends begin to accrue or accumulate;
•any auction and remarketing procedures;
•any retirement or sinking fund requirement;
•the price and the terms and conditions of any redemption right;
•any listing on any securities exchange;
•the price and the terms and conditions of any conversion or exchange right;
•any voting rights;
•the relative ranking and preferences as to dividends, liquidation, dissolution
or winding up;
•any limitations on issuing any series of preferred stock ranking senior to or
on a parity with the series of preferred stock as to dividends, liquidation,
dissolution or winding up;
•any limitations on direct or beneficial ownership and restrictions on transfer;
and
•any other specific terms, preferences, rights, limitations or restrictions.
Restrictions on Ownership and Transfer; Change of Control Provisions
As discussed under “Restrictions on Ownership and Transfer,” our charter
contains restrictions on ownership and transfers of our capital stock. In
addition, the articles supplementary designating the terms of each series of
preferred stock may also contain additional provisions restricting the ownership
and transfer of the preferred stock. The prospectus supplement will describe any
additional ownership limitation relating to a series of preferred stock.
For a discussion of provisions in our charter that may have the effect of
delaying, deferring or preventing a change of control, see “Certain Provisions
of Maryland Law and our Charter and Bylaws.”



